


Exhibit 10.5.13

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

                AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (“Amendment No. 1”), dated as of March 11, 2003, by and among Congress
Financial Corporation, as agent (in such capacity, “Agent”) for itself and the
financial institutions from time to time party to the Loan Agreement (as
hereinafter defined), as lenders (collectively, together with Agent, “Lenders”),
The CIT Group/Business Credit, Inc., as co-agent (in such capacity, “Co-Agent”),
The Doe Run Resources Corporation (“Doe Run”), The Buick Resource Recycling
Facility LLC (“Buick Smelting”), Fabricated Products, Inc., (“Fabricated
Products”, and together with the Doe Run and Buick Smelting, each individually a
“Borrower” and collectively, “Borrowers”) and DR Land Holdings, LLC
(“Guarantor”).

 

W I T N E S S E T H :

 

                WHEREAS, Agent, Co-Agent, Lenders, Borrowers and Guarantor have
entered into financing arrangements pursuant to which Agent and Lenders have
made and may make loans and advances to Borrowers as set forth in the Amended
and Restated Loan and Security Agreement, dated October 29, 2002, by and among
Agent, Co-Agent, Lenders, Borrowers and Guarantor (as the same now exists or may
hereafter be amended, modified, supple­mented, extended, renewed, restated or
replaced, the “Loan Agreement”) and other agreements, documents and instruments
referred to therein or at any time executed and/or delivered in connection
therewith or related thereto (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

 

                WHEREAS, Borrowers have requested certain amendments to the Loan
Agreement and a waiver of certain Events of Default;

 

                WHEREAS, Agent, Co-Agent and Lenders are willing to agree to
such amendments and grant such waivers, subject to the terms and conditions
herein; and

 

                WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and
Guarantor desire and intend to evidence such amendments and waiver.

 

                NOW THEREFORE, in consideration of the foregoing and the mutual
agreements and covenants contained herein, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.           Definitions.

 

 

(a)             Additional Definitions.

 

(i)            “Amendment No. 1” shall mean this Amendment No. 1, as it now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, and the Loan Agreement and the other Financing Agreements
are hereby amended to include such definition.

 

(ii)           “Effective Date” shall have the meaning set forth in Section 7
hereof.

 

(b)           Amendments to Definitions.

 

(i)            All references to the term “Financing Agreements” in the Loan
Agreement and in any of the other Financing Agreements shall be deemed to
include, in addition and not in limitation, this Amendment No. 1.

 

(ii)           All references to the term “reserves” in the Loan Agreement and
in any of the other Financing Agreements shall be deemed to include, in addition
and not in limitation, the Special Judgment Reserve.

 

(c)             Interpretation.  For purposes of this Amendment No. 1, unless
otherwise defined herein, all terms used herein, including, but not limited to,
those terms used and/or defined in the recitals above, shall have the respective
meanings assigned to such terms in the Loan Agreement.

 

2.           Amendment.

 

(a)             Section 7.10 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

        “7.10  Consolidated Net Worth .  Doe Run shall, at all times, maintain
Consolidated Net Worth of not less than the amount set forth below for the
period indicated:

 

Period

 

Amount

 

 

 

 

 

(a) Through and including January 31, 2003

 

($105,000,000

)

(b) From February 1, 2003 through and  including April 30, 2003

 

($109,000,000

)

(c) From May 1, 2003 through and including July 31, 2003

 

($113,000,000

)

 

2

--------------------------------------------------------------------------------


 

Period

 

Amount

 

 

 

 

 

(d) From August 1, 2003 through and including October 31, 2003

 

($109,000,000

)

(e) From November 1, 2003 through and including January 31, 2004

 

($109,000,000

)

(f) From February 1, 2004 through and including April 30, 2004

 

($110,000,000

)

(g) From May 1, 2004 through and including July 31, 2004

 

($109,000,000

)

(h) From August 1, 2004 through and including October 31, 2004

 

($103,000,000

)

(i) From November 1, 2004 through and including January 31, 2005

 

($102,000,000

)

(j) From February 1, 2005 through and including April 30, 2005

 

($101,000,000

)

(k) From May 1, 2005 through and including July 31, 2005

 

($97,000,000

)

(l) From August 1, 2005 through and including October 31, 2005

 

($88,500,000

)

 

The parentheticals above indicate that the number is negative.”

 

(b)           Financial Statements and Other Information.  Notwithstanding
anything to the contrary contained in Section 7.19(a)(ii) of the Loan Agreement,
Borrowers shall deliver to Agent and Lenders the unaudited consolidated and
consolidating financial statements of Borrowers and their Subsidiaries for the
fiscal quarter ended January 31, 2003 only, as described in and required under
Section 7.19(a)(ii) of the Loan Agreement, by no later than April 30, 2003.
Except as Agent may otherwise expressly agree in writing, if Borrowers fails to
deliver to Agent and Lenders such financial statements on or before April 30,
2003, it is understood and agreed that such failure shall constitute an Event of
Default and shall permit Agent to exercise its rights and remedies in accordance
with the terms of the Loan Agreement with respect to such Event of Default
immediately on May 1, 2003 without any further notice or passage of time. All
other financial statements and other information required to be delivered to
Agent and Lenders under Section 7.19 of the Loan Agreement shall be delivered to
Agent and Lenders in accordance with the terms set forth therein except as
Agent  may expressly agree in writing.

 

 

3

--------------------------------------------------------------------------------


 

3.         Waiver.

 

(a)           Subject to the terms and conditions contained herein, Agent and
Lenders hereby waive as of the Effective Date, the Event of Default arising
under Section 8.1(d) of the Loan Agreement as a result of the entry of a
judgment on January 13, 2003, against Fabricated Products in the amount of
$4,347,014.48 (the “Judgment”) in the Missouri Circuit Court Twenty-Second
Judicial Circuit (St. Louis City) (the “Court”) in the case known as Taracorp
Industries, Inc. v. Fabricated Products, Inc. and Midco Industries, Inc., Cause
No. 002-00769, Division 19 (the “Existing Judgment Default”); provided, that,
such waiver shall automatically and without further action by the parties hereto
be deemed rescinded and terminated upon the earliest to occur of the following: 
the Judgment is rendered final pursuant to law of the State of Missouri or any
other jurisdiction and Taracorp Industries, Inc. (or its successors or assigns
or any party acting on its behalf or subrogated to any of its rights,
collectively, “Taracorp”) takes any of the actions described in Section (ii)
hereof, or  (ii) a writ of execution or an order or decree of similar effect is
issued by any court, or a bond or other security is posted in order to obtain
such a writ, order or decree, or the Judgment is presented for execution or any
action is taken to levy or foreclose on any assets of any Borrower or to enforce
any lien with respect to any assets of any Borrower pursuant to the Judgment,
or  (ii) any Borrower or Guarantor fails to comply with Section 6(d) of this
Amendment No. 1, or  (iv) the occurrence of any Event of Default or any act,
condition or event which with notice or passage of time or both would constitute
an Event of Default exists or has occurred and is continuing (including, but not
limited to, any Event of Default arising under Section 8.1(k) of the Loan
Agreement as a result of an “Event of Default” under the Term Loan Documents in
any way relating to the Judgment). Except as Agent and Lenders may otherwise
expressly agree in writing, it is understood and agreed that the effect of such
recission and termination shall be to permit Agent and Lenders to exercise their
rights and remedies in accordance with the terms of the Loan Agreement with
respect to the Existing Judgment Default immediately upon the happening of any
of the events listed in subsections (i), (ii), (iii) and (iv) hereof without any
further notice or passage of time.

 

(b)           Subject to the terms and conditions contained herein, Agent and
Lenders hereby waive as of the Effective Date, the Event of Default arising
under Section 8.1(b) of the Loan Agreement as a result of the failure of
Borrowers to deliver to Agent and Lenders the financial statements of Borrowers
and their Subsidiaries described in Section 7.19(a)(i) for the fiscal year ended
October 31, 2002, together with a report thereon unqualified as to scope of the
independent certified public accountants of Borrowers as required under Section
7.19(a)(i) of the Loan Agreement, within ninety (90) days after the end of such
fiscal year (the “Existing Financial Statement Default”); provided, that, Agent
and Lenders shall have received such financial statements of Borrowers and their
Subsidiaries (including for this purpose, Doe Run Cayman and its Subsidiaries),
together with such certificate of independent certified public accountants, all
in form and substance satisfactory to Agent, on or before March 28, 2003. Except
as Agent may otherwise expressly agree in writing, such waiver shall
automatically and without further action by the parties hereto be deemed
rescinded and terminated and of no force and effect with respect to the Existing
Financial Statement Default any time after March 28, 2003, if Borrowers fails to
deliver to Agent and Lenders, such financial statements and report on or before
March 28, 2003, it being understood and agreed that the effect of such recission
and termination shall be to permit

 

 

4

--------------------------------------------------------------------------------


 

Agent to exercise its rights and remedies in accordance with the terms of the
Loan Agreement with respect to the Existing Financial Statement Default
immediately on March 29, 2003 without any further notice or passage of time.

 

(c)           Subject to the terms and conditions set forth herein, Agent and
Lenders hereby waive, through the Effective Date, the Event of Default under
Section 8.1(b) of the Loan Agreement arising prior to the Effective Date as a
result of the failure of Doe Run to maintain the minimum Consolidated Net Worth
required by Section 7.10 of the Loan Agreement during the period from October
29, 2002 through the Effective Date.

 

(d)             Agent and Lenders have not waived and are not by this agreement
waiving, and have no present intention of waiving, any other Events of Default,
which may have occurred prior to the date hereof, or may be continuing on the
date hereof or any Event of Default which may occur after the date hereof, other
than the Events of Default listed in Sections 3(a), 3(b) and 3(c) hereof
(collectively, “Existing Defaults”), whether the same or similar to the Existing
Defaults or otherwise.  Agent and Lenders reserve the right, in their
discretion, to exercise any or all of its or their rights and remedies arising
under the Financing Agreements applicable or otherwise, as a result of any other
Events of Default which may have occurred prior to the date hereof, or are
continuing on the date hereof, or any Event of Default which may occur after the
date hereof (other than the Existing Defaults except as set forth in Sections
3(a) and (b) above), whether the same or similar to the Event of Default
described above or otherwise, including the Existing Judgment Default the
Existing Financial Statement Default upon or after the recission and termination
of the waivers provided for above in Sections 3(a) and 3(b) above. Nothing
contained herein shall be construed as a waiver of the failure of Borrowers to
comply with the terms of the Loan Agreement and the other Financing Agreements
after such time.

 

4.           Special Judgment Reserve.  In addition to any other rights of Agent
under this Amendment No. 1, the Loan Agreement or the other Financing Agreements
with respect to the establishment of reserves or otherwise, and in addition to
any other reserves at any time established by Agent, Agent shall, at any time on
or after the date that the Judgment is rendered final pursuant to the laws of
the State of Missouri or any other jurisdiction, establish a reserve reducing
the amount of Borrowing Base Loans otherwise available to Borrowers in an amount
up to the amount of such Judgment and such amount may be increased and decreased
from time to time at Agent’s option without any further notice to Borrowers (the
“Special Judgment Reserve”). Furthermore, Agent may, at any time after the date
that the Judgment is rendered final pursuant to the laws of the State of
Missouri or any other jurisdiction, pay or bond on appeal the Judgment
(irrespective of the amount of said judgment or the time elapsed since entry
thereof), and charge Borrowers’ account(s) therefor, such amounts to be
repayable by such Borrowers on demand, together with interest thereon at the
highest rate of interest payable hereunder; provided, however, Agent shall be
under no obligation to effect such cure, payment or bonding and shall not, by
making any payment for Borrowers’ account(s), be deemed to have assumed any
obligation or liability of Borrowers.

 

5.           Amendment Fee.  In consideration of this Amendment No. 1, Borrowers
shall pay to Agent (for the account of Lenders based upon their Pro Rata
Shares), an amendment fee of

 

 

5

--------------------------------------------------------------------------------


 

$75,000, which amount is fully earned and payable and may be charged directly to
Borrowers’ loan accounts maintained by Agent as follows:

 

(a)             $37,500 of such amount shall be earned and paid to Agent (for
the account of Lenders based upon their Pro Rata Shares) on the date hereof; and

 

(b)             $37,500 of such amount shall be earned and paid to Agent (for
the account of Lenders based upon their Pro Rata Shares) on June 16, 2003;
provided, that, the entire unpaid amount of such fee shall become immediately
due and payable, without notice or demand, at Agent’s option,  (i) upon the
occurrence of any of the events or actions described in Section 3(a) (i) through
(iv) hereof, or  (ii) upon the termination of the Loan Agreement or  (iii) upon
the occurrence of an Event of Default (including an Existing Default upon or
after any of the following:  the date of any recission and termination of any
waiver with respect to such Existing Default in accordance with the terms
hereof,  March 28, 2003, if the Effective Date has not occurred by such date,
and  the occurrence of any of the events or actions described in Section 3(a)(i)
through (iv) hereof).

 

6.           Additional Representations, Warranties and Covenants.  Each
Borrower and Guarantor represents, warrants and covenants with and to Agent and
Lenders as follows, which representations, warranties and covenants are
continuing and shall survive the execution and delivery hereof, and the truth
and accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Financing Agreements, being a continuing
condition of the making of Loans by Agent and Lenders to Borrowers:

 

(a)             This Amendment No. 1 has been duly executed and delivered by
each Borrower and Guarantor and is in full force and effect as of the date
hereof and the agreements and obligations of each Borrower and Guarantor
contained herein constitutes legal, valid and binding obligations of such
Borrower or Guarantor enforceable against each of them in accordance with their
respective terms.

 

(b)             No action of, or filing with, or consent or any governmental or
public body or authority, and no approval or consent of any other party, is or
will be required to authorize, or is or will be otherwise required in connection
with, the execution, delivery and performance of this Amendment No. 1.

 

(c)             No Event of Default or act, condition or event which with notice
or passage of time or both would constitute an Event of Default exists or has
occurred and is continuing on the date of this Amendment No. 1 (other than the
Existing Defaults).

 

(d)             In addition, and not in limitation, of all other reporting
requirements set forth in the Loan Agreement, Borrowers shall:

 

(i)            immediately notify Agent in the event that the Judgment is
rendered final pursuant to law of the State of Missouri or any other
jurisdiction and/or the Judgment is

 

 

6

--------------------------------------------------------------------------------


 

presented for execution by Taracorp or Taracorp takes any action to levy or
foreclose on or takes any other action with respect to any assets of any
Borrower pursuant to the Judgment; and

 

(ii)             promptly deliver to Agent the following:  (A) any notices or
summons received from any party or the Court in any way related to the Judgment
or the underlying cause of action or any related cause of action or the
execution thereon,  (B) copies of all pleadings served upon any party and/or
filed with the Court in connection with the Judgment or the underlying cause of
action or any related cause of action,  (C) written updates regarding the
litigation and any settlement discussions with Taracorp in such detail as Agent
may require, and  any documents or agreements related to the foregoing requested
by Agent.

 

7.           Conditions Precedent. The effectiveness of the amendments and
waivers contained herein shall be subject to the satisfaction of the following
conditions precedent in a manner acceptable to Agent (the date upon which all of
the conditions precedent set forth in Section 7 hereof shall have been satisfied
in a manner acceptable to Agent shall be referred to herein as the “Effective
Date”):

 

(a)             the receipt by Agent of an original of this Amendment No. 1,
duly authorized, executed and delivered by Borrowers and Guarantor on the date
hereof;

 

(b)           the receipt by Agent of the $37,500 fee referred to in Section
5(a) hereof on the date hereof;

 

(c)             all requisite corporate action and proceedings in connection
with this Amendment No. 1 shall be satisfactory in form and substance to Agent,
and Agent shall have received all information and copies of all documents,
including records of requisite corporate action and proceedings, which Agent may
have requested in connection therewith, such documents where requested by Agent
or its counsel to be certified by appropriate corporate officers or governmental
authorities on the date hereof;

 

(d)           the receipt by Agent of a true, correct and complete copy of the
waiver of the Term Loan Agent and Term Loan Lenders with respect to any “Event
of Default” arising under the Term Loan Documents (as such term is defined in
the Term Loan Documents) prior to the date hereof as duly authorized, executed
and delivered by Term Loan Agent and each Term Loan Lender;

 

(e)           the receipt by Agent of an original fully executed amendment to
the letter agreement, dated October 29, 2002, by Borrowers and Guarantor in
favor of Agent with respect to the delivery of certain post-closing items on the
date hereof; and

 

(f)            as of the date that all of the foregoing conditions precedent
shall have been  satisfied, no Event of Default or act, condition or event which
with notice or passage of time or both would constitute an Event of Default
shall exist or have occurred and be continuing on such date (after giving effect
to the provisions hereof);

 

 

7

--------------------------------------------------------------------------------


 

provided, that, the Effective Date shall not occur after the earlier of:  (i)
March 28, 2003 or (ii) the occurrence of any of the events or actions described
in Section 3(a)(i) through (iv) hereof or (iii) the occurrence of any Event of
Default (other than an Existing Default) or act, condition or event which with
notice or passage of time or both would constitute an Event of Default shall
exist or have occurred.

 

 

8.           Consent to Taracorp Notice. Borrowers hereby acknowledged and
consent that Agent may send a written notice to Taracorp, its attorneys and
agents advising such parties of the existence of the obligations of Fabricated
Products and its affiliates to Agent and Lenders and the security interests and
liens granted by Fabricated Products and its affiliates in favor of Agent for
the benefit of Lenders on the Collateral and any other matters that Agent deems
appropriate. Borrowers shall provide Agent with any information which Agent may
require to send such notice.

 

9.           Effect of this Amendment.  Except as expressly set forth herein, no
other amendments, consents, changes or modifications to the Financing Agreements
are intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof and Borrowers shall not be entitled to any other or further
amendment or consent by virtue of the provisions of this Amendment No. 1 or with
respect to the subject matter of this Amendment No. 1.  To the extent of
conflict between the terms of this Amendment No. 1 and the other Financing
Agreements, the terms of this Amendment No. 1 shall control.  The Loan Agreement
and this Amendment No. 1 shall be read and construed as one agreement.

 

10.         Further Assurances.  The parties hereto shall execute and deliver
such additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 1

 

11.         Governing Law.  The validity, interpretation and enforcement of this
Amendment No. 1 whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

12.         Binding Effect.  This Amendment No. 1 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

 

13I.        Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 1.

 

14.         Counterparts.  This Amendment No. 1 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.  In making proof of this Amendment No. 1, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.  Delivery of an executed counterpart of this
Amendment No. 1 by telefacsimile shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 1.  Any party
delivering an executed

 

 

8

--------------------------------------------------------------------------------


 

counterpart of this Amendment No. 1 by telefacsimile also shall deliver an
original executed counterpart of this Amendment No. 1, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1 as to such party or
any other party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

9

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed and delivered by their authorized officers as of the
day and year first above written.

 

 

 

 

 

 

 

 

THE DOE RUN RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  /s/ Marvin Kaiser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: Executive VP, CFO & CAO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BUICK RESOURCE RECYCLING

 

 

 

 

 

 

 

FACILITY LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  /s/ Marvin Kaiser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FABRICATED PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  /s/ Marvin Kaiser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:Vice President - Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DR LAND HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  /s/ Marvin Kaiser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION,

 

 

 

 

 

 

 

as Agent and Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  /s/ Herbert Korn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: VP

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

10

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

 

 

 

 

 

 

as Co-Agent and Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  /s/ Louis McKinley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

11

--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

ACKNOWLEDGED:

 

 

THE RENCO GROUP, INC.

 

By:  /s/ John A. Binko

 

Title: Vice President

 

 

12

--------------------------------------------------------------------------------
